DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-19 in the supplemental reply filed on 12/20/2021 is acknowledged.
Claims 1-9 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subcombinations, there being no allowable generic or linking claim. Election was made without traverse in the supplemental reply filed on 12/20/2021.



Status of claims
Claims 1-9 and 20 were withdrawn.
Claims 1-20 are pending.
Claims 10-19 were examined.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

According to MPEP 2106 II, It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 I C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. Claim 10 recites “a series of program steps for execution on the processor to respond to the requests for financial transactions and payment distributions”; “a first information set for implementing a set of compliance rules relating to the transaction and transferring of funds...”, “performing the series of program steps… to implement a payment process”, which are statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. Furthermore, Claim 10 recites certain language directed to non-functional descriptive material. Claim 10 recites “a second information set about a transaction initiated with a device on behalf of a buyer, including transaction information relating to a payment by the buyer”. However, the language refers only to describing the “information set” and initiated with a device…”, “execution of the payment process provides a decision...”, language directed to not positively recited method steps. See MPEP 2111.04. Claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception). In an effort to provide compact prosecution, the language identified above in the independent claim was considered as an integral part of the identified abstract idea, however this effort shouldn’t be characterized as providing patentable weight to language that should be granted none. Examiner notes that the analysis of the dependent claims is performed in a similar fashion.

In the instant case, claims 10-19 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
a. “providing a payment gateway server having: a processor; a memory; and a storage, the storage being a non-transitory computer-readable medium including: a series of program steps for execution on the processor to respond to the requests for financial transactions and payment distributions; and a first information set for implementing a set of compliance rules relating to the transaction and transferring of funds;”b. “receiving, from a point of sale or via a web-based application, a second information set about a transaction initiated with a device on behalf of a buyer, including transaction information relating to a payment by the buyer, into the payment gateway server; and ”;c. “performing the series of program steps by the processor to implement a payment process whereby funds are allocated to a transaction of a seller and execution of the payment process provides a decision based on the received location information of the buyer as to whether to block or authorize the transaction.”

Therefore, the portions highlighted in bold above recite mitigating settlement risk by processing rule-based tasks, which is an abstract idea grouped within the certain methods of organizing human activity and mental processes grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of receiving transaction information and performing a series of program steps “to implement a payment process”. Additionally, the claims are also grouped within mental processes because the claims describe performing a “series of steps” which are not positively recited by the method claims. The claims merely recite the intended uses of the “series of steps” without explicitly and 

Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: a payment gateway having: a server; a processor; a memory; and a storage; and the origin of the information, i.e. a point of sale. Merely using a payment gateway receiving information from a point of sale only serves to use computers as a tool to perform an abstract idea and/or generally link the 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of 
d) wherein providing the decision by the payment process is based on executing a sequence of rules-based steps made with information received from the buyer or seller or using information retrieved from storage. e) the method further comprising executing the compliance rules and payment processes to provide a decision based on location information of the seller as to whether to block or authorize the transaction. f) further comprising determining whether the transaction is one for which a distribution scheme applies includes the seller providing a request to split the funds to allocate a portion of a total amount of funds to one or more designated recipients. g) wherein the request to split the funds into portions for allocation is effected without direct involvement of the seller or a bank of the seller to determine and authorize payments. h) wherein one or more portions of the total amount of funds designated for recipients includes one or more fees taken from the group consisting of a convenience fee, a reseller fee, a shipping charge, and a charitable contribution. i) wherein the portion of the total amount of funds for the recipients, other than the seller, is for a fee taken from the group consisting of a State tax, Federal tax, and International tax. j) wherein the step of performing the series of program steps is based on Federal and State laws applicable to the buyer's transaction. k) wherein the financial transaction is a point of sale transaction or a web-based sale initiated directly by the buyer with a mobile input device. l) wherein: the mobile input device automatically provides location information.

With respect to claim 11, the claim further recites item d) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what a decision "is based on". Those statements are insufficient to significantly alter the eligibility analysis.



With respect to claim 14, the claim further recites item g) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what a request "is effected". Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 15, the claim further recites item h) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what one or more portions of the total amount "includes" - i.e. fees. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 16, the claim further recites item i) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to intended use language by describing what the portion is "for". Those statements are insufficient to significantly alter the eligibility analysis.



With respect to claim 18, the claim further recites item k) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the financial transaction "is". Those statements are insufficient to significantly alter the eligibility analysis.

Therefore, dependent claims 11, 12, 14, 15, 16, 17 and 18 which represent additional language d), e), g), h), i), j), k), l) do not alter the analysis provided with respect to independent claim 10. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.
With respect to claim 13, the claim recites item f) above, which represent the additional elements/functions of determining a transaction type. This language further elaborates in the abstract idea of mitigating settlement risk by processing rule-based tasks identified above with respect to the independent claim 10. The additional elements/functions are insufficient to integrate the abstract idea into a practical 
 
With respect to claim 19, the claim further recites item l) above, which introduces the additional element of a “mobile input device”. Merely reciting the additional element of a “mobile input device” serves only to generally link the use of a judicial exception to a particular technological environment or field of use under step 2A, prong two. In addition, since the claim does not require this additional element to positively perform a method step, rather including language merely representing the not positively recited method step of describing what this external device "provides", the language of dependent claim 19 does not alter step 2B of the analysis and therefore those statements are insufficient to significantly alter the eligibility analysis.1

Therefore, while dependent claims 13 and 19, which represents additional language f) and l), slightly modify the analysis provided with respect to independent claim 10, these additional elements/functions are insufficient to render the dependent claim eligible, as detailed above. Therefore, these dependent claims are also ineligible.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites “the transaction” in line 11. There is insufficient antecedent basis for this language in the claim. Dependent claims 11-19 are also rejected since they depend on claim 10.

Claim 10 recites “the received location information of the buyer” in line 17. There is insufficient antecedent basis for this language in the claim. Dependent claims 11-19 are also rejected since they depend on claim 10.



Claim 10 recites: “receiving, from a point of sale or via a web-based application, a second information set about a transaction initiated with a device on behalf of a buyer, including transaction information relating to a payment by the buyer, into the payment gateway server”. It is unclear by the claim language whether the language “into the payment gateway” refers to “receiving” (i.e. “receiving… set… into the payment gateway”), or whether it refers to “a payment by the buyer” (i.e. “transaction information relating to a payment by the buyer, into the payment gateway server”). This duality renders the scope of the claims unclear. Dependent claims 11-19 are also rejected since they depend on claim 10.

Claim 11 recites “providing the decision” in line 1. There is insufficient antecedent basis for this language in the claim. While claim 10 recites that "execution of the payment process provides a decision", neither “executing” the process nor "providing the decision" are required by the independent claim. Therefore, the attempt to further 

Claim 14 recites “wherein the request to split the funds into portions for allocation is effected without direct involvement of the seller or a bank of the seller to determine and authorize payments”. This language is unclear as claim 13, from which claim 14 depends, recites "the transaction is one for which a distribution scheme applies includes the seller providing a request to split the funds to allocate a portion of a total amount of funds to one or more designated recipients". Therefore, claim 13 requires "the seller providing a request" while claim 14 further recites that the "request... is effected without direct involvement of the seller". This duality renders the scope of the claim unclear, as claim 14 requires both the seller providing a request and the request being "effected" "without direct involvement of the seller".

Claim 14 recites: “wherein the request to split the funds into portions for allocation is effected without direct involvement of the seller or a bank of the seller to determine and authorize payments”. It is unclear by the claim language whether the language “to determine and authorize payments” refers to “a bank of the seller” (i.e. “wherein the request to split the funds into portions for allocation is effected without A. direct involvement of the seller or B. a bank of the seller to determine and authorize payments”), or whether it refers to “is effected” (i.e. “wherein the request to split the funds into portions for allocation is effected without direct involvement of - C. the seller or D. a bank of the seller - to determine and authorize payments”). 

Claim 19 recites “the mobile input device automatically provides location information.” This language is unclear as claim 18, from which claim 19 depends recites two alternative embodiments: A. wherein the financial transaction is a point of sale transaction or B. a web-based sale initiated directly by the buyer with a mobile input device. The language recited in claim 19 renders the alternative embodiment A. unclear, as a "mobile input device" is not required by this embodiment, rendering the scope of the claim unclear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilmes et al. (US 2002/0116302 A1) in view of Bharghavan et al. (US 10,043,182 B1).

With respect to claim 10, Wilmes et al. teach a method for processing requests for financial transactions (Transaction tax settlement in personal communication devices) comprising: 

providing a payment gateway server having: a processor; a memory; and a storage, the storage being a non-transitory computer-readable medium including: a series of program steps for execution on the processor to respond to the requests for financial transactions and payment distributions; and a first information set for implementing a set of... rules relating to the transaction and transferring of funds; (see server, paragraph [0021]; Fig. 1, Tax directory 106 and authorization authority 110, paragraphs [0030]-[0031], gateway embodiment described in conjunction with paragraphs [0040] and [0041]); 
receiving, from a point of sale or via a web-based application, a second information set about a transaction initiated with a device on behalf of a buyer, including transaction information relating to a payment by the buyer, into the payment gateway server (see paragraphs [0043] and [0044]; Fig. 2, steps 202-206, paragraphs [0045]-[0049]); and 
performing the series of program steps by the processor to implement a payment process whereby funds are allocated to a transaction of a seller and execution of the payment process provides a decision based on the received location 

Wilmes et al. do not explicitly disclose a method comprising: the rules are “compliance” rules. While this language represents non-functional descriptive material and is therefore not given patentable weight, this difference is insufficient to distinguish the claims over Wilmes et al. However, in the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Bharghavan et al. disclose a method (System and method for using cardholder context and preferences in transaction authorization) comprising: 
the rules are compliance rules (see col. 3, lines 7-65; col. 7, lines 16-65; Fig. 2, computing server 206, col. 9 line 41 to col. 10, line 26). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the compliance of the payment card with pre-defined card usage rules as disclosed by Bharghavan et al. in the method of Wilmes et al., the motivation being to applying the cardholder context, such as location, to influence an outcome of the payment authorization request in a transaction authorization process (see Bharghavan et al., col. 1, lines 51-58).

With respect to claim 11, the combination of Wilmes et al. and Bharghavan et al. teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Wilmes et al. disclose a method wherein providing the decision by the payment process is based on executing a sequence of rules-based steps made with 

With respect to claim 12, the combination of Wilmes et al. and Bharghavan et al. teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Wilmes et al. disclose a method the method further comprising executing the compliance rules and payment processes to provide a decision based on location information of the seller as to whether to block or authorize the transaction (see Fig. 2, steps 202-206, paragraphs [0045]-[0049]). 

With respect to claim 13, the combination of Wilmes et al. and Bharghavan et al. teaches all the subject matter of the method as described above with respect to claim 12. Furthermore, Wilmes et al. disclose a method further comprising determining whether the transaction is one for which a distribution scheme applies includes the seller providing a request to split the funds to allocate a portion of a total amount of funds to one or more designated recipients (see "Taxes may be determined, calculated, authorized and collected on behalf of multiple entities and remitted to each individual entity", paragraph [0042]; Fig. 2, step 206 and paragraph [0049]). 

With respect to claim 14, the combination of Wilmes et al. and Bharghavan et al. teaches all the subject matter of the method as described above with respect to claim 13. Furthermore, Wilmes et al. disclose a method wherein the request to split the funds into portions for allocation is effected without direct involvement of the seller or a bank 

With respect to claim 15, the combination of Wilmes et al. and Bharghavan et al. teaches all the subject matter of the method as described above with respect to claim 13. Furthermore, Wilmes et al. disclose a method wherein one or more portions of the total amount of funds designated for recipients includes one or more fees taken from the group consisting of a convenience fee, a reseller fee, a shipping charge, and a charitable contribution (see customs duties or taxes for shipments, paragraph [0079]; public transit fees, paragraph [0080]; convenience fee, paragraph [0084]; parking taxes or fees, paragraph [0094]; combinations, paragraph [0098]). 

With respect to claim 16, the combination of Wilmes et al. and Bharghavan et al. teaches all the subject matter of the method as described above with respect to claim 13. Furthermore, Wilmes et al. disclose a method wherein the portion of the total amount of funds for the recipients, other than the seller, is for a fee taken from the group consisting of a State tax, Federal tax, and International tax (see paragraph [0031]; State 

With respect to claim 17, the combination of Wilmes et al. and Bharghavan et al. teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Wilmes et al. disclose a method wherein the step of performing the series of program steps is based on Federal and State laws applicable to the buyer's transaction (see paragraph [0031]; Fig. 2, steps 214 and 216, paragraphs [0054] and [0055]; "determine whether a gaming or lottery transaction is legally available under the laws of the appropriate jurisdiction in which the device is located", paragraph [0092]). 

With respect to claim 18, the combination of Wilmes et al. and Bharghavan et al. teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Wilmes et al. disclose a method wherein the financial transaction is a point of sale transaction or a web-based sale initiated directly by the buyer with a mobile input device (see paragraphs [0043], [0044]). 

With respect to claim 19, the combination of Wilmes et al. and Bharghavan et al. teaches all the subject matter of the method as described above with respect to claim 18. Furthermore, Wilmes et al. disclose a method wherein: the mobile input device automatically provides location information (see paragraph [0048]; Fig. 3, positional location 312 and paragraph [0060]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Literature
Perkins et al. (US 2014/0358708 A1) disclose payment processing with restricted receipt information, including a service provider adjusting amounts received and/or distributed in accordance with a contractual agreement between the parties.
Luongo et al. (US 2015/0193757 A1) disclose system and method for allocating charges away from a tax account, including creating a second account that has access to monies associated with a tax portion of sales transactions at a merchant location substantially contemporaneously with the merchant having access to the monies..
Fiore et al. (US 2015/0120545 A1) disclose non-compliant payment capture systems and methods, including a computer processor determining which rules should be applied and applying the selected rules to payment orders to detect those that are not in full compliance with the selected rules.
Acuna-Rohter (US 2014/0279518 A1) discloses system and method for consumer fraud protection, including authorizing/denying transactions based on user-data representing the end-user's past, present or future location.
Morgan et al. (US 9,940,616 B1) disclose verifying proximity during payment transactions, including making a determination, by a server, as to whether a 
Keenan (US 2011/0202462 A1) discloses method for a payment cardholder to control and manage the use of a payment card, including a managing platform that uses a set of usage parameters provided thereto, such as by a vendor, a financial institution, or the payment card issuer, to allow the payment cardholder to configure the set of cardholder parameters by selecting one or more usage parameters and defining rules for the usage parameters selected. The cardholder parameters may designate transactions as acceptable and unacceptable, and may allow the cardholder to specify threshold values for maximums or limitations on transactions. When unacceptable activity occurs, the managing platform may be configured to send the cardholder a message or decline transactions or patterns of transactions that are unacceptable, according to the cardholder parameters.
Barsade (US 2009/0240610 A1) discloses integrated e-commerce sales &amp; use tax exchange system and method, including a gateway calculating, authorizing or collecting and disbursing taxes owed to a third party.
Sheehan (US 2007/0011099 A1) discloses secure electronic transactions between a mobile device and other mobile, fixed, or virtual devices, including a payment clearance system that systematically captures, tracks, and manages data for the purposes of supporting legal compliance programs.


Non-patent Literature
Park et al. (NPL 2009, listed in PTO-892 as reference "U") disclose Leveraging Cellular Infrastructure to Improve Fraud Prevention, including augmenting the authorization process by requesting location information of a device during a payment transaction.
Abdellaoui et al. (NPL 2011, listed in PTO-892 as reference "V") disclose Integration of new electronic payment systems into B2C internet commerce, including an intermediation payment service that processes and controls all transactions on behalf of the merchant.
Lutz et al. (NPL 2013, listed in PTO-892 as reference "W") disclose A Survey of Payment Approaches for Identity Federations in Focus of the SAML Technology, including a brief overview of different approaches for electronic payment and identity federation approaches.
Pasquet et al. (NPL 2014, listed in PTO-892 as reference "X") disclose Pay2you places: The mobile payment with geo-location, including adding geo-location upon payment to ensure the consumer is geographically close to the shop.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that positively incorporating the steps of “providing, automatically by the mobile input device, GPS location information”, for instance, in addition to method steps performed by the payment gateway server, and positively altering the manner in which the payment gateway server processes a payment transaction based on the location automatically provided by this external device could potentially have a positive impact towards eligibility on Step 2A prong 2 of analysis.